Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 1 of 34 PageID# 594




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


  MILLENNIUM FUNDING, INC., et al,
                                          Civil Action No. 1:21-cv-00282-RDA-TCB
        Plaintiffs,

        v.

  WICKED TECHNOLOGY LIMITED d/b/a
  VPN.HT et al.,

        Defendants.



  PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANT DOE d/b/a
                        POPCORNTIME.APP




                                      1
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 2 of 34 PageID# 595




 Table of Contents:

 Table of Authorities........................................................................................................................ 4

 I.        Introduction ........................................................................................................................ 8

 II.       Brief Procedural History..................................................................................................... 8

 III.      Concise Statement of Facts............................................................................................... 10

 IV.       Argument.......................................................................................................................... 13

           A.         Plaintiffs Have Established Defendant Doe’s Liability ....................................... 14

                      1. The Copyright Plaintiffs Have Established Copyright Infringement………... 14

                      2. The Copyright Plaintiffs Have Established Secondary Liability for DMCA

 Violations……………………………………………………………………………………….. 16

                      3. Plaintiff 42 Will Succeed on the Merits of its Trademark Claims…………… 17

                      4. Plaintiff 42 Will Succeed on the Merits of its Unfair Competition Claims….. 19

                      5. Plaintiff 42 Will Succeed on the Merits of its Breach of Contract Claims…... 19

           B.         Copyright Plaintiffs Deserve Maximum Statutory Damages for Defendant Doe’s

 Willful Conduct………………………………………………………………………………… 20

                      1. Statutory Damages for Copyright Infringement……………………………... 20

                      2. Statutory Damages for DMCA Violations…………………………………… 22

           C.         Copyright Plaintiffs are Entitled to Injunctive Relief…………………………... 23

           D.         Plaintiff 42 Deserves Maximum Statutory Damages for Defendant Doe’s Willful

 Trademark Infringement………………………………………………………………………... 26

           E.         Plaintiff 42 Deserves Damages for Defendant Doe’s Willful Breach of

 Contract………………................................................................................................................. 27

           F.         Plaintiff 42 is Entitled to Injunctive Relief………………………………………. 28

                                                                        2
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 3 of 34 PageID# 596




 V.    Attorney’s Fees………………………………………………………………………….. 30

 VI.   Conclusion………………………………………………………………………………. 32




                                      3
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 4 of 34 PageID# 597




 Table of Authorities:

 Statutes and Rules

 United States Copyright Act, 17 U.S.C. §§ 101 et. seq................................................................... 8

 Digital Millennium Copyright Act, 17 U.S.C. 1201 §§ et. Seq………………............................... 8

 15 U.S.C. § 1114(1)……………………………………………………………………………... 17

 15 U.S.C. § 1116…………………………………………………………………………….. 28-29

 15 U.S.C. § 1117…………………………………………………………………………….. 19, 26

 15 U.S.C. § 1125(a)……………………………………………………………………………... 19

 15 U.S.C. § 1127(1)……………………………………………………………………………... 17

 17 U.S.C. § 106…………………………………………………………………………………. 15

 17 U.S.C. § 410(c)………………………………………………………………………………. 14

 17 U.S.C. § 502(a)………………………………………………………………………………. 23

 17 U.S.C. § 503(b)………………………………………………………………………………. 23

 17 U.S.C. § 504(c)………………………………………………………………………………. 21

 17 U.S.C. § 505………………………………………………………………………………….. 30

 17 U.S.C. § 512(j)……………………………………………………………………………….. 25

 17 U.S.C. § 1202……………………………………………………………………………. 16, 22

 17 U.S.C. § 1203………………………………………………………………………………… 22

 28 U.S.C. § 1651………………………………………………………………………………… 28

 Fed. R. Civ. P. 4(f)(3)…………………………………………………………………………….. 9

 Fed. R. Civ. P. 8(b)(6)…………………………………………………………………………… 13

 Fed. R. Civ. P. 55(b)(2)…………………………………………………………………………… 8




                                                             4
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 5 of 34 PageID# 598




 Cases
 American Broadcasting Cos., Inc. v. Aereo, Inc., 134 S. Ct. 2498, 2509 (2014)………………. 15

 Anderson v. Found. for Advancement, Educ. & Emp't of Am. Indians, 187 F.3d 628 (4th Cir.
 Aug. 10, 1999)………………………………………………………………………………….. 13

 Blue Stone Land Co., Inc. v. Neff, 259 Va. 273, 526 S.E.2d 517 (2000)……………………….. 27

 Cabinet Discounters, Inc. V. Serkisian, Civil Case No. PWG-16-1887, at *2 (D. Md. July 10,
 2017)……………………………………………………………………………………………. 26

 Danburg v. Keil, 235 Va. 71, 365 S.E.2d 754 (1988); W.U. Tel. Co. v. Reynolds, 77 Va. 173,
 1883 WL 5488 (1883)………………………………………………………………………. 27-28

 Diamond Star Bldg. Corp. v. Sussex Co. Builders, Inc., 30 F.3d 503, 505 (4th Cir.1994)…….. 30

 eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006)………………………………. 23, 28

 Eldred v. Ashcroft, 537 U.S. 186, 212 n.18 (2005)……………………………………………... 24

 Enomoto v. Space Adventures, Ltd., 624 F. Supp. 2d 443, 450 (E.D. Va. 2009)…………… 19-20

 Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358
 (1991)…………………………………………………………………………………………… 14

 Filak v. George, 267 Va. 612, 594 S.E.2d 610, 614 (2004)………………………………… 19-20

 GMF, Inc. v. Doe, Case No. 1:17-cv-00034 (LO/IDD) (E.D. Va. May. 24, 2017)…………….. 13

 Graduate Management Admission Council v. Raju, 267 F. Supp. 2d 505, 511 (E.D. Va.
 2003)………………………………………………………………………………………… 21-22

 Hotaling v. Church of Jesus Christ of Latter-Day Saints, 118 F.3d 199, 203 (4th Cir. 1997)…. 15

 Int'l Bancorp, LLC v. Societe Des Bains De Mer Et Du Cercle Des Etrangers a Monaco, 329
 F.3d 359, 370 (4th Cir. 2003)…………………………………………………………………... 18

 In re JJ206, LLC, 120 USPQ2d 1568, 1570 (TTAB 2016)…………………………………….. 18



                                                5
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 6 of 34 PageID# 599




 JUUL Labs, Inc. v. Unincorporated Ass'n Identified In Schedule A, Civil Action No. 18-cv-
 01063 (LO/IDD) (E.D. Va. Mar. 20, 2019)…………………………………………………….. 26

 Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d 252, 269 (4th Cir.
 2007)……………………………………………………………………………………………. 17

 Match.Com, LLC. v. Fiesta Catering Int’l Inc., No. 1:12cv363, 2013 WL 428056, at *6 (E.D.
 Va. Jan. 31, 2013)………………………………………………………………………………. 17

 ME2 Productions, Inc. v. Ahmed, 289 F. Supp. 3d 760, 762 (W.D. Va. 2018)…………….. 13, 20

 Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 125 S. Ct. 2764, 162 L. Ed.
 2d 781 (2005)…………………………………………………………………………………… 16

 Microsoft Corp. v. Doe, Civil No. 1:17-cv-01224-TSE-MSN (E.D. Va. Oct. 31, 2018)………. 13

 Montblanc-Simplo Gmbh v. Ilnitskiy, Civ. No. 1: 17-cv-415 (E.D. Va. Jan. 25, 2018)…….. 26-27

 MTI Enters. Inc. v. Theaterpalooza Cmty. Theater Prods., Inc., Case No. 1:18-cv-650
 (TSE/IDD) (E.D. Va. Dec. 7, 2018)………………………………………………………… 21-22

 Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir. 1987)……………………….. 19

 Roanoke Hosp. Ass'n v. Doyle & Russell, Inc., 215 Va. 796, 214 S.E.2d 155 (1975)…………. 27

 Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir.2009)………………….. 30-31

 Rogers v. Deane, 992 F. Supp. 2d 621 (E.D. Va. 2014)…………………………………….. 27-28

 Toolchex, Inc. v. Trainor, 634 F. Supp. 2d 586, 594 (E.D. Va. 2008)…………………………. 29

 Two Pesos, Inc. v. Taco Cabana. Inc., 505 U.S. 763, 780, (1992)……………………………... 19

 United States v. Chong Lam, 677 F.3d 190, 199 (4th Cir. 2012)………………………………. 17

 Volkswagen Group Of America, Inc. v. The Unincorporated Associations Identified In Schedule
 A, Civil No. 1: 19-cv-01574-AJT-MSN (E.D. Va. July 10, 2020)………………………….. 26-27

 Wilson v. Nat'l Bikers Roundup Inc., C/A No.: 3:15-4862-MGL-SVH (D.S.C. May. 12,
 2017)……………………………………………………………………………………………. 21

 WPIX, Inc. v. IVI, Inc., 691 F.3d 275, 278 (2d Cir. 2012)……………………………………… 15
                                                 6
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 7 of 34 PageID# 600




 Other Authorities
 American Intellectual Property Law Association, Report of the Economic Survey
 (2015)………………………………………………………………………………………... 31-32


 Casey Chisick, et al., Federal Court of Appeal Confirms Availability of Site-Blocking Orders in
 Canadian Copyright Cases, Cassels, Brock & Blackwell, LLP, https://cassels.com/rep_work/
 federal-court-of-appeal-confirms-availability-of-site-blocking-orders-in-canadian-copyright-
 cases/ [last accessed August 23, 2021]…………………………………………………………. 25


 Campbell Kwan, Foxtel Could Potentially Block Piracy Websites Without Needing to Attend
 Court, ZD Net, https://www.zdnet.com/article/australias-anti-piracy-laws-used-to-block-proxy-
 websites-for-the-first-time/ [last accessed August 23, 2021]……………………………….. 25-26


 Christ Matthews, The ‘Netflix for Pirates’ Is Making a Triumphant Return, Fortune (Feb. 26,
 2016), https://fortune.com/2016/02/26/popcorn-time-netflix-pirates/ [last accessed August 23,
 2021]……………………………………………………………………………………………. 11


 Nedim Malovic, The Evolution of Copyright Website Blocking In the UK: Live Blocking Orders,
 E.I.P.R. 2018, 40(12), 810-814, https://ssrn.com/abstract=3348426 [last accessed August 23,
 2021]……………………………………………………………………………………………. 25


 Office of the United States Trade Representative, 2020 Review of Notorious Markets for
 Counterfeiting and Piracy, https://ustr.gov/sites/default/files/files/Press/Releases/2020%20
 Review%20of%20Notorious%20Markets%20for%20Counterfeiting%20and%20Piracy%20(final
 ).pdf [last accessed August 23, 2021]……………………………………………………….. 11-12




                                                 7
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 8 of 34 PageID# 601




 I. INTRODUCTION

        MILLENNIUM FUNDING, INC., EVE NEVADA, LLC, HUNTER KILLER

 PRODUCTIONS,         INC.,    BODYGUARD            PRODUCTIONS,        INC.,    GUNFIGHTER

 PRODUCTIONS, LLC, MILLENNIUM IP, INC., VOLTAGE HOLDINGS, LLC, KILLING

 LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC.,

 NIKOLA PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., and WONDER ONE, LLC

 (“Copyright Plaintiffs”), and 42 VENTURES, LLC (“42”), by and through their counsel, submit this

 Memorandum of Law in Support of their Motion against Defendant Doe d/b/a

 POPCORNTIME.APP pursuant to Fed. R. Civ. P. 55(b)(2).

 II. BRIEF PROCEDURAL HISTORY

        On March 5, 2021 Copyright Plaintiffs filed the original Complaint [Doc. #1] against

 Defendants WICKED TECHNOLOGY LIMITED (“Wicked”), VPN.HT Limited (“VPN.HT”),

 MOHAMED AMINE FAOUANI (“Faouani”) (Wicked, VPN.HT and Faouani referred to

 collectively sometimes as “The Wicked Defendants”), JOHN OR JANE DOE d/b/a

 POPCORNTIME.APP (“Doe”), DOES 1-100, and Voxility LLC alleging inter alia direct

 copyright infringement, contributory copyright infringement, vicarious infringement, Digital

 Millennium Copyright Act (“DMCA”) violations and injunctive relief.

        On March 31, 2021 Copyright Plaintiffs and Plaintiff 42 filed a First Amended Complaint

 (“FAC”) [Doc. #7] alleging the claims of the original complaint and also trademark infringement,

 unfair competition and breach of contract against the Wicked Defendants and Defendant Doe. See

 FAC at ¶¶4-7. On the same day of filing the FAC, Plaintiffs filed a First Ex Parte motion for a

 Temporary Restraining Order, Asset Restraint and Expedited Discovery [Doc. #9].




                                                8
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 9 of 34 PageID# 602




          On April 8, 2021 the Court issued the TEMPORARY RESTRAINING ORDER AND

 ORDER TO SHOW CAUSE REGARDING PRELIMINARY INJUNCTION (“TRO Order”)

 [Doc. #16]. The TRO Order, inter alia, permitted Plaintiffs to serve the TRO Order, the notice of

 the show cause hearing, and the FAC “…by any means authorized by law, including (1)

 transmission by email… to the contact information provided by Defendants to Defendants’ domain

 registrar and registries and/or hosting companies and as agreed to by Defendants in the domain

 registration and/or hosting agreements.” Id. at pg. 10. The TRO Order further granted Plaintiffs’

 request for permission to conduct limited discovery on PayPal, GitHub and Cloudflare. See Id. at

 pg. 8.

          On April 8, 2021 Plaintiffs served a copy of the TRO Order, the notice of the show cause

 hearing, and the FAC (“pleadings”) by registered e-mail using the third-party company RPost

 pursuant to the TRO Order and Rule 4(f)(3) of the Federal Rules of Civil Procedure. See

 AFFIDAVIT OF SERVICE OF WICKED TECHNOLOGY LIMITED d/b/a VPN.HT, VPN.HT

 LIMITED,      MOHAMED AMINE FAOUANI AND JOHN OR                             JANE DOE d/b/a

 POPCORNTIME.APP [Doc. #22] at ¶2. Plaintiffs sent copies of the pleadings by registered email

 to Defendant Doe, including the email address (hello@popcorntime.sh) Doe used to communicate

 with Plaintiffs’ counsel and provided as contact on its website and the email address

 (7efd1e7ec8dd9cc42c87d178fb98497d-19003537@contact.gandi.net) provided for contacting

 Defendant Doe by its domain registrar gandi.net. See AFFIDAVIT OF SERVICE OF WICKED

 TECHNOLOGY LIMITED d/b/a VPN.HT, VPN.HT LIMITED, MOHAMED AMINE

 FAOUANI AND JOHN OR JANE DOE d/b/a POPCORNTIME.APP [Doc. #22].

          On April 9, 2021 Plaintiffs filed a Second Ex Parte motion for a Temporary Restraining

 Order (“TRO”) and Asset Restraint [Doc. #19]. On April 15, 2021 the Court held the Show Cause

                                                 9
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 10 of 34 PageID# 603




 Hearing and hearing on Plaintiffs’ Second TRO requests. Defendant Doe and the Wicked

 Defendants did not attend the hearing. See Civil Minutes [Doc. #25].

        On April 21, 2021, the Court issued the Order granting the Preliminary Injunction

 (“Preliminary Injunction Order”) that included the relief requested in Plaintiffs’ first and second

 TRO requests [Doc. #26]. On April 30, 2021 Plaintiffs filed a Request for Entry of Default [Doc.

 #27]. While the Wicked Defendants made their first appearance [Doc. #28], Defendant Doe did

 not appear to contest any aspect of this action. On July 13, 2021, Plaintiffs filed a Second Request

 for Entry of Default against Defendant Doe. See Second Request for Default [Doc. #39]. On July

 26, 2021, the Clerk entered Default against Defendant Doe. See Entry of Default [Doc. #41].

 III. CONCISE STATEMENT OF FACTS

        Copyright Plaintiffs are the owners of the copyrights of popular motion pictures (“Works”)

 currently available for sale online and in brick and mortar retail stores. See FAC at ¶36; Exhibit

 “1” to the FAC [Doc. #7-1]. Many of these critically acclaimed motion pictures were released in

 theaters throughout the world and feature A-list actors such as Matthew McConaughey, Samuel

 Jackson, Ryan Reynolds, Sylvester Stallone, Nicholas Cage, and Angela Basset, among others.

 See Id. Copyright Plaintiffs invested significant financial resources, time and effort in making and

 marketing these motion pictures based upon the expectation that they would have an opportunity

 to get a return on their investment from rentals and sales. See Id. at ¶37. Massive piracy of these

 motion pictures on peer-to-peer (“P2P”) networks utilized by software applications such as

 Defendant Doe’s Popcorn Time have hindered this opportunity. See Id.

        Plaintiff 42 is a limited liability company organized under the laws of Hawaii and having

 its principal place of business in Kailua Kona, Hawaii. Plaintiff 42 distributes and streams licensed

 content to the public from websites and mobile phone apps. See Id. at ¶¶38-40. Plaintiff 42 is the

                                                  10
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 11 of 34 PageID# 604




 owner of a federal trademark registration, Reg. No. 5,963,253 for the mark Popcorn Time, which

 issued on Jan. 14, 2020 on the principal register of the United States Patent and Trademark Office.

 A true copy of this registration is attached as Exhibit “2” to the FAC [Doc. #7-2]. This registration

 for the standard character mark Popcorn Time covers CLASS 9: Downloadable computer software

 for downloading and streaming multimedia content images, videos and audio. Id. Plaintiff 42 has

 invested substantial time, effort and financial resources promoting its Popcorn Time trademark in

 connection with the marketing and sale of its website and apps in interstate commerce and

 engaging with content owners for licensed content. See Attached Decl. of Kerry S. Culpepper at

 ¶¶5-8.

          Defendant Doe is a group of individuals that developed and operates the notorious

 BitTorrent Client piracy application “Popcorn Time” previously available at the website

 popcorntime.app. See FAC at ¶59. Defendant Doe began operating the website popcorntime.app

 on Feb. 1, 2020 subsequent to Plaintiff 42’s adoption of the trademark. See Decl. of Joshua Lee

 to the FAC at ¶21 [Doc. #7-5]. From this website, Defendant Doe promotes and distributes its

 piracy application Popcorn Time for the purposes of infringement and promotes the Wicked

 Defendants’ VPN service as an essential tool to use Popcorn Time without getting caught under

 the brand name “Popcorn Time VPN”. See Id. at ¶¶16-17, Decl. of Stephen Bunting to the FAC

 at ¶¶25, 32 [Doc. #7-6]. Popcorn Time has been referred to in the news media as “Netflix for

 Pirates”. See http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/ [last accessed on

 August 18, 2021]. Even Defendant Doe describes Popcorn Time as “…a free alternative to

 subscription-based video streaming services such as Netflix.” Decl. of Lee to the FAC at ¶15.The

 piracy software application “Popcorn Time” is so notorious that the United States Trade

 Representative (“USTR”) placed it on a list of examples of Notorious Markets engaged in and

                                                  11
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 12 of 34 PageID# 605




 facilitating substantial piracy. See FAC at ¶86 (citing USTR, 2020 Review of Notorious Markets,

 Jan. 14, 2021, pg. 26); Decl. of Lee to the FAC at ¶¶ 15-18, Decl. of Bunting to the FAC at ¶¶ 23,

 26-30.

          Plaintiff 42 complained to Twitter when it discovered that Defendant Doe was using

 Plaintiff 42’s trademark to promote Defendant Doe’s piracy application on Twitter. Twitter

 promptly suspended Defendant Doe’s Twitter account. See Attached Decl. of Culpepper at ¶9.

          To resolve the dispute between Plaintiff 42 and Defendant Doe over the Twitter account,

 Plaintiffs’ Counsel and Doe exchanged emails to resolve the issue. See Id. at ¶12. Defendant Doe

 agreed to (i) write an email to VPN.HT discussing the infrastructure arrangement and show

 Plaintiff 42’s counsel VPN.HT’s reply as proof of the arrangement, (ii) cease operation of the

 popcorntime.app website and Popcorn Time as a P2P file sharing software in violation of U.S.

 copyright law, (iii) remove all films of the Copyright Plaintiffs from Popcorn time, and (iv) make

 a payment to Plaintiff 42. Id. at ¶¶13-16; FAC at ¶211.

          On April 4, 2021, Defendant Faouani sent an unsolicited email stating that the Wicked

 Defendants have severed their partnership with Defendant Doe and disabled the popcorntime.app

 domain. See Decl. of Culpepper to Opposition to Motion [Doc. #36-2] at ¶8. Defendant Doe did

 not comply with any of the other terms of the agreement with Plaintiffs’ Counsel. See Attached

 Decl. of Culpepper at ¶19. Further, Defendant Doe refused to communicate with Plaintiffs’ counsel

 to resolve the matter unless Plaintiffs’ counsel used an encrypted platform. See Id. at ¶2.

          Shortly after being served with a copy of the Complaint and the domain popcorntime.app

 being disabled, Defendant Doe updated the Frequently Asked Questions section on the message

 forum subreddit “r/PopcornTimeApp” with instructions for users to access Popcorn Time at the

 new domain http://popcorn-ru.tk/build/. See Attached Decl. of Joshua Lee at ¶¶2-3. Defendant

                                                 12
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 13 of 34 PageID# 606




 Faouani is one of the moderators of this subreddit and therefore approved of this change if not

 participating in it. See Id. at ¶¶5-6 (one moderator has username “wallydz” similar to Faouani’s

 PayPal and email addresses and made multiple posts promoting VPN.ht). A message personally

 directed to Plaintiffs’ counsel was also placed in the subreddit. See Id. at ¶4 (“…Beneath this ‘app’

 there is an idea, ‘Mr. Culpepper’. And ideas are bulletproof.”). Accordingly, the Defendant Doe

 (jointly with the Wicked Defendants) continue promoting Popcorn Time.

        Defendant Doe continues to operate the piracy application Popcorn Time at its new domain

 http://popcorn-ru.tk/build/ and continues to distribute Popcorn Time as a P2P file sharing software

 in violation of U.S. copyright law despite this Court’s preliminary injunction and despite agreeing

 with Plaintiff 42’s counsel to cease doing so to resolve the dispute over the Twitter account. See

 Id. at ¶7; Attached Decl. of Culpepper at ¶¶15-19.

 IV. ARGUMENT

        In reviewing a motion for default judgment, the court views all well-pleaded factual

 allegations in the complaint as true for purposes of liability. See ME2 Productions, Inc. v. Ahmed,

 289 F. Supp. 3d 760, 762 (W.D. Va. 2018) (citing Fed. R. Civ. P. 8(b)(6)). Thus, the first inquiry

 is “whether or not the face of the pleadings supports the default judgment and the causes of action

 therein." See Id. (citing Anderson v. Found. for Advancement, Educ. & Emp't of Am. Indians, 187

 F.3d 628 (4th Cir. Aug. 10, 1999)). If the facts alleged in the complaint establish liability, then the

 court must next determine the appropriate amount of damages. See Id. The court may make a

 determination as to the amount of damages without a hearing if the record contains sufficient

 evidence to support the award. See Id. Moreover, this Court has awarded default judgment to

 unnamed defendants. See Microsoft Corp. v. Doe, Civil No. 1:17-cv-01224-TSE-MSN (E.D. Va.

 Oct. 31, 2018); GMF, Inc. v. Doe, Case No. 1:17-cv-00034 (LO/IDD) (E.D. Va. May. 24, 2017).

                                                   13
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 14 of 34 PageID# 607




 A.     Plaintiffs Have Established Defendant Doe’s Liability.

        Plaintiffs have overwhelmingly established Defendant Doe’s liability for the claims alleged

 in the FAC. Personal jurisdiction is appropriate over Defendant Doe because it purposefully

 availed itself of the privileges of conducting business in Virginia. See FAC at ¶¶11-12. Defendant

 Doe hosts its piracy application Popcorn Time and website on servers in Virginia and, together

 with the Wicked Defendants, provides Internet Protocol (“IP”) addresses on a server in Reston,

 Virginia to subscribers (including subscribers in Virginia), at least one of which was used for

 pirating copyright protected content. See Id. This action arises directly from Defendant Doe’s

 Popcorn Time users using the at least one IP address in Virginia to pirate Copyright Plaintiffs’

 Works. See Id. at ¶¶11-13.

 1. The Copyright Plaintiffs Have Established Copyright Infringement

        To establish copyright infringement, "two elements must be proven: (1) ownership of a

 valid copyright, and (2) copying of constituent elements of the work that are original." Feist

 Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991).

 Copyright Plaintiffs satisfy both requirements. First, there is no dispute about Copyright Plaintiffs’

 ownership of the copyrighted Works. The Copyright Office has issued certificates of registration

 for the copyrighted Works as listed in Exhibit “1” to the FAC. Plaintiffs Eve Nevada, LLC,

 Bodyguard Productions, Inc., Gunfighter Productions, LLC, Killing Link Distribution, LLC, LHF

 Productions, Inc., Rambo V Productions, Inc., Wonder One, LLC, Hunter Killer Productions, Inc.

 Nikola Productions, Inc. and Outpost Productions, Inc. are the original authors (from work by hire

 agreements) indicated in the certificates. These certificates create a presumption of copyright

 validity and ownership. See 17 U.S.C. § 410(c). Remaining Copyright Plaintiffs are parent or




                                                  14
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 15 of 34 PageID# 608




 affiliate companies of the original authors. See, e.g. Decl. of Jonathan Yunger to TRO [Doc. #10-

 2] at ¶4.

         Second, the Copyright Plaintiffs will prevail on their claims that Defendant Doe directly

 infringed their exclusive rights of distribution and public performance of their Works in violation

 of 17 U.S.C. §§ 106(3) and (4). As stated by Defendant Doe and the Wicked Defendants on their

 website, “Popcorn Time uses sequential downloading to stream video listed by several torrent

 websites…” Decl. of Lee to the FAC at ¶15 (emphasis added). Defendant Doe has violated the

 Copyright Plaintiffs’ exclusive right of distribution by distributing copies of Copyright Plaintiffs’

 Works from Popcorn Time when subscribers choose “DOWNLOAD” to download a copy of

 Copyright Plaintiffs’ Works via Popcorn Time. See Decl. of Bunting to the FAC at ¶¶29-30. The

 Fourth Circuit has interpreted distribution to include not only actual dissemination, but also

 making a protected work available to the public. See Hotaling v. Church of Jesus Christ of Latter-

 Day Saints, 118 F.3d 199, 203 (4th Cir. 1997). Defendant Doe violated the Copyright Plaintiffs’

 exclusive right of public performance by streaming copies of Copyright Plaintiffs’ Works from

 Popcorn Time when subscribers choose “WATCH IT NOW”. See Decl. of Bunting to the FAC at

 ¶30 (Figure 11). When a party transmits a performance of a copyrighted Work to a public audience,

 that party directly infringes the public performance right. See American Broadcasting Cos., Inc. v.

 Aereo, Inc., 134 S. Ct. 2498, 2509 (2014) (regarding service that made Internet streams of content

 performed publicly: “Aereo communicates the same contemporaneously perceptible images and

 sounds to a large number of people who are unrelated and unknown to each other.”); see also, e.g.,

 WPIX, Inc. v. IVI, Inc., 691 F.3d 275, 278 (2d Cir. 2012) (“undisputed” that defendant’s Internet

 streaming of television programs infringed public performance right).




                                                  15
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 16 of 34 PageID# 609




        Third, the Copyright Plaintiffs will prevail on their claims that Defendant Doe contributes

 to infringements of the copyrighted Works by material contribution and intentional inducement.

 “One infringes contributorily by intentionally inducing or encouraging direct infringement.” See

 Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 125 S. Ct. 2764, 162 L. Ed.

 2d 781 (2005). Defendant Doe intentionally induces and encourages direct infringement of users

 of Popcorn Time. See FAC at ¶¶234-239, 246-253. Defendant Doe promotes and distributes

 Popcorn Time from the website popcorntime.app. Id. The Wicked Defendants provide the

 infrastructure such as hosting for Popcorn Time and Defendant Doe’s website in exchange for

 Defendant Doe advertising their VPN service as Popcorn Time VPN. See Decl. of Bunting to the

 FAC at ¶¶25, 32; Attached Decl. of Culpepper at ¶¶13-14, 16. This is not a situation in which

 Defendant Doe is providing a service that has lawful uses without knowledge that its users are

 using the service for infringement. Rather, Defendant Doe promotes Popcorn Time blatantly for

 the purposes of copyright infringement. See Decl. of Lee to the FAC at ¶15.

 2. The Copyright Plaintiffs Have Established Secondary Liability for DMCA Violations

        Copyright Plaintiffs allege secondary liability for DMCA violations under the theories of

 contributory and vicarious liability. See FAC at ¶¶275-284. "One infringes contributorily by

 inducing or encouraging direct infringement, and infringes vicariously by profiting from direct

 infringement while declining to exercise a right to stop or limit it." Grokster, 545 U.S. at 930, 125

 S.Ct. 2764.

        Plaintiffs have alleged DMCA violations against Defendants DOES 1-100 pursuant to 17

 U.S.C. §1202 for including the unauthorized wording “YTS” in Copyright Plaintiffs’ Copyright

 Management Information (“CMI”). See FAC at ¶¶263-273. Through its conduct, Defendant Doe

 knowingly and intentionally induced, enticed, persuaded, and caused its subscribers to commit

                                                  16
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 17 of 34 PageID# 610




 DMCA violations through encouraging subscribers to access torrent files for copying copyright-

 protected Works from notorious movie piracy websites such as YTS. See Id. at ¶275-284.

 Particularly, Defendant Doe encourages subscribers to achieve this through its Popcorn Time

 application. Id. Moreover, despite Defendant Doe having actual and constructive knowledge of

 subscribers’ DMCA violations and the right and ability to supervise and control the DMCA

 violations that occur through the use of its service, Defendant Doe has refused, and continues to

 refuse, to take any meaningful action to prevent the widespread DMCA violations by its

 subscribers. Id.

 3. Plaintiff 42 Will Succeed on the Merits of its Trademark Claims

        Plaintiff 42’s trademark “Popcorn Time” has been registered in the U.S. Patent and

 Trademark office, Russia and Iceland. See Exhibit “2” to the FAC; Attached Decl. of Culpepper

 at ¶3. A Defendant is liable for trademark infringement based upon counterfeiting where: (1) the

 defendant intentionally used a counterfeit mark in commerce; (2) the defendant knew that the mark

 was counterfeit; (3) the use occurred in connection with the sale, offer for sale, or distribution of

 goods; and (4) the use of the counterfeit mark was likely to confuse consumers. 15 U.S.C. §

 1114(1); Match.Com, LLC. v. Fiesta Catering Int’l Inc., No. 1:12cv363, 2013 WL 428056, at *6

 (E.D. Va. Jan. 31, 2013). The Lanham Act defines a counterfeit mark as “a spurious mark which

 is identical with, or substantially indistinguishable from, [the plaintiff’s] mark.” 15 U.S.C. § 1127

 (2012); Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d 252, 269 (4th Cir. 2007).

 A counterfeit mark does not have to be an exact replica, for that “would allow counterfeiters to

 escape liability by modifying the registered trademarks of their honest competitors in trivial ways.”

 United States v. Chong Lam, 677 F.3d 190, 199 (4th Cir. 2012) (internal quotations and citation

 omitted).

                                                  17
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 18 of 34 PageID# 611




        Defendant Doe intentionally used Plaintiff 42’s trademark Popcorn Time in US commerce

 without authorization or license by distributing the piracy application Popcorn Time from the US

 domain popcorntime.app and currently distributed through the domain http://popcorn-ru.tk/build/.

 See FAC at ¶¶299-301; Attached Decl. of Lee at ¶7. Defendant Doe’s Popcorn Time mark uses

 the exact standard characters of Plaintiff 42’s registered trademark. See Id. at ¶¶197-202. There

 can be absolutely no doubt that Defendant Doe knows it is distributing software under Plaintiff

 42’s trademark because Defendant Doe and Plaintiff 42 discussed this issue in connection with the

 suspension of Defendant Doe’s Twitter handle at the request of Plaintiff 42 for trademark

 infringement. See Attached Decl. of Culpepper at ¶¶9-15. Defendant Doe and Plaintiff 42 had

 agreed that Defendant Doe would make a payment to Plaintiff 42 and cease using the name

 Popcorn Time for movie piracy to resolve this issue, but Defendant Doe breached this agreement

 after discussing the issue with the Wicked Defendants. Id. Defendant Doe has no senior user rights

 in the US because any prior use was in a foreign country (on the SH domain of the British overseas

 territory of Saint Helena) concerning distribution of the piracy application for free and thus not in

 commerce that Congress can lawfully regulate. See Int'l Bancorp, LLC v. Societe Des Bains De

 Mer Et Du Cercle Des Etrangers a Monaco, 329 F.3d 359, 370 (4th Cir. 2003) (“…commerce

 under the Lanham Act comprises all commerce that Congress may lawfully regulate..”). Assuming

 arguendo that Defendant Doe used the mark in the US, such use still does not qualify as prior use

 because such use was for criminal copyright infringement. See In re JJ206, LLC, 120 USPQ2d

 1568, 1570 (TTAB 2016) (finding applicant’s use and intended use of the applied for marks on

 marijuana vaporizers unlawful because the goods constitute illegal drug paraphernalia under the

 Controlled Substances Act).




                                                  18
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 19 of 34 PageID# 612




        Finally, Defendant Doe’s distribution of the piracy software bearing a counterfeit of

 Plaintiff 42’s trademark is likely to confuse consumers since the two marks are identical. See FAC

 at ¶¶197-203. Plaintiff 42 distributes software with licensed content under the name Popcorn Time,

 while Defendant Doe distributes software for pirating content under the name Popcorn Time. See

 Id. Where a party produces counterfeit goods, there is a presumption of likelihood of confusion.

 See 15 U.S.C. § 1117(b)-(c) (2012); Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th

 Cir. 1987). As discussed above, Defendant Doe used the website popcorntime.app (currently

 http://popcorn-ru.tk/build/) to promote and distribute its piracy app Popcorn Time. These actions

 are sufficient to create a presumption of consumer confusion and a likelihood that Plaintiff 42 will

 succeed on its claim for trademark infringement.

 4. Plaintiff 42 Will Succeed on the Merits of its Unfair Competition Claims

        Plaintiff 42 is also likely to prevail on its claim for unfair competition. As with trademark

 infringement, the test for liability for false designation of origin under Section 43(a) of the Lanham

 Act, 15 U.S.C. § 1125(a), is whether the public is likely to be deceived or confused by the similarity

 of the marks at issue. Two Pesos, Inc. v. Taco Cabana. Inc., 505 U.S. 763, 780, (1992). Because

 Defendant Doe’s name of Popcorn Time is identical to Plaintiff 42’s registered mark Popcorn

 Time, there is a high likelihood of confusion. See FAC at ¶¶310-314. Therefore, because Plaintiff

 42 has established the merits of its trademark infringement claims against Defendant Doe,

 including that consumers are likely to be confused, a likelihood of success is also shown as to

 Plaintiff 42’s claims for federal unfair competition.

 5. Plaintiff 42 Will Succeed on the Merits of its Breach of Contract Claims

        The elements of a Virginia breach of contract claim are: (1) a legally enforceable

 obligation of a defendant to a plaintiff, (2) the defendant's violation or breach of that obligation,

                                                   19
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 20 of 34 PageID# 613




 and (3) resulting injury or harm to the plaintiff. See Enomoto v. Space Adventures, Ltd., 624 F.

 Supp. 2d 443, 450 (E.D. Va. 2009) (citing Filak v. George, 267 Va. 612, 594 S.E.2d 610, 614

 (2004)). Here, Plaintiff 42 has pled that on or around April 3, 2021, Plaintiff 42 and Defendant

 Doe entered into a legally enforceable agreement to resolve their trademark dispute. See FAC at

 ¶¶316-317; Decl. of Culpepper at ¶¶9-18. Defendant Doe then breached that obligation. See Id.

 at ¶¶319-323; Decl. of Culpepper at ¶19. Defendant Doe’s breach resulted in harm to Plaintiff 42

 through Plaintiff 42’s reliance and resulting damages. See Id. at ¶¶324-325; Decl. of Culpepper

 at ¶20.

 B.        Copyright Plaintiffs Deserve Maximum Statutory Damages for Defendant Doe’s

 Willful Conduct

           Plaintiffs respectfully assert that the facts alleged in the FAC establish liability against

 Defendant Doe as discussed above. The Court must now determine the appropriate amount of

 damages. See ME2 Productions, Inc., 289 F. Supp. 3d at 762. As further discussed below, Plaintiffs

 have asserted the starkly willful and insidious nature of Defendant Doe’s activities, particularly,

 Defendant Doe’s continuation of Popcorn Time on a different domain, which should result in the

 requested injunctive relief and maximum statutory damages against Defendant Doe.

 1. Statutory Damages for Copyright Infringement

           As asserted above, Plaintiffs have alleged extensive damages due to Defendant Doe’s

 conduct. See also, Order Granting Temporary Restraining Order [Doc. #16]. Plaintiffs

 reemphasize Defendant Doe’s unabashed willfulness in its infringing activities and refusal to cease

 its activities even to this day. As such, Copyright Plaintiffs elect to receive maximum statutory

 damages of $150,000 per Work against Defendant Doe.




                                                   20
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 21 of 34 PageID# 614




        Pursuant to 17 U.S.C. § 504(c), the “copyright owner may elect statutory damages instead

 of actual damages any time prior to final judgment….” See Graduate Management Admission

 Council v. Raju, 267 F. Supp. 2d 505, 511 (E.D. Va. 2003). Pursuant to 17 U.S.C. §§ 504(c)(1)

 and (2), Plaintiffs are entitled to an award of damages of no less than $750.00 per work and up to

 $30,000.00 per work for a non-willful violation, and for a willful infringement, no more than

 $150,000.00 per work for a defendant’s violation of the Copyright Act. “Statutory damages are

 intended not merely for the restitution of profit or reparation of injury, but to deter wrongful

 conduct.” Id.

        Courts in this district have awarded judgements of the maximum statutory damage of

 $150,000 for willful copyright infringements. See Graduate Management Admission Council, 267

 F. Supp. 2d 505, 511-512 (E.D. Va. 2003) (awarding $150,000 per infringement (22 in all) for a

 total of $3,300,000); MTI Enters. Inc. v. Theaterpalooza Cmty. Theater Prods., Inc., Case No.

 1:18-cv-650 (TSE/IDD) (E.D. Va. Dec. 7, 2018) (awarding default judgment of $150,000 per

 infringement (four in all) for a total of $450,000); Wilson v. Nat'l Bikers Roundup Inc., C/A No.:

 3:15-4862-MGL-SVH (D.S.C. May. 12, 2017) (awarding $150,000 for willful copyright

 infringement).

        Defendant Doe’s infringements are undoubtedly willful. Defendant Doe is operating a

 commercial criminal enterprise in which it knowingly makes Copyright Plaintiffs’ Works available

 to the public for its own profit via its Popcorn Time piracy application. As stated by Defendant

 Doe and the Wicked Defendants on their website, “Popcorn Time uses sequential downloading to

 stream video listed by several torrent websites…” Decl. of Lee to the FAC at ¶15 (emphasis

 added). Defendant Doe intentionally induces and encourages direct infringement of users of

 Popcorn Time. See FAC at ¶¶234-239, 246-253. As stated above, this is not a situation in which

                                                21
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 22 of 34 PageID# 615




 Defendant Doe is providing a service that has lawful uses without knowledge that its users are

 using the service for infringement. Rather, Defendant Doe proudly promotes Popcorn Time for the

 purposes of copyright infringement. See Decl. of Lee of the FAC at ¶15.

         Thus, similar to Graduate Management Admission Council and MTI Enters. Inc., Plaintiffs

 respectfully assert that Defendant Doe’s wanton disregard of Copyright Plaintiffs’ intellectual

 property rights and US copyright law (and continued disregard) supports the need for serious

 deterrence by way of maximum statutory damages. Accordingly, Plaintiffs elect to receive

 maximum statutory damages of $150,000 for each of its twenty-one (21) Works outlined in Exhibit

 “1” to the FAC, for a total of $3,150,000.

 2. Statutory Damages for DMCA Violations

         Pursuant to 17 U.S.C. § 1203(c)(3)(B), Plaintiffs are entitled to an award of “…the sum of

 not less than $2,500 or more than $25,000” for each DMCA violation. As discussed above,

 Plaintiffs have alleged DMCA violations against Defendant DOES 1-100 pursuant to 17 U.S.C.

 §1202 for including the unauthorized wording “YTS” in Copyright Plaintiffs’ CMI. See FAC at

 ¶¶263-273. Through its conduct, Defendant Doe knowingly and intentionally induced, enticed,

 persuaded, and caused its subscribers to commit DMCA violations through encouraging

 subscribers to access torrent files for copying copyright-protected Works from notorious movie

 piracy websites such as YTS through its Popcorn Time application. See Id. at ¶275-284. Despite

 Defendant Doe having actual and constructive knowledge of its subscribers’ DMCA violations

 and the right and ability to supervise and control the DMCA violations that occur through the use

 of its service, Defendant Doe has willfully refused (and still refuses) to take any meaningful action

 to prevent the widespread DMCA violations by its subscribers for the sake of its own financial

 gain. Id.

                                                  22
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 23 of 34 PageID# 616




        Due to the ubiquity and continuing ability of the public to use Defendant Doe’s piracy

 application Popcorn Time, Plaintiffs allege Defendant Doe is secondarily liable for hundreds if not

 thousands of DMCA violations. Indeed, just from a single IP address 104.152.44.26 assigned to

 the Wicked Defendants, there are no less than 44 instances of DMCA violations. See Exhibit “4”

 to the FAC [Doc. #7-4] (CMI in file names altered to include “FGT”, “RARBG”,

 “STUTTERSH*T”, “GalaxyRG”, “YTS”). Despite this, Plaintiffs elect to receive the maximum

 statutory damages of $25,000 for just one DMCA violation for each of Copyright Plaintiffs’

 twenty-one (21) Works. Accordingly, Copyright Plaintiffs request damages of $525,000 against

 Defendant Doe for secondary liability as to DMCA violations.

 C.     Copyright Plaintiffs are Entitled to Injunctive Relief

        The Court is authorized to grant permanent injunctive relief to prevent or restrain copyright

 infringement. See 17 U.S.C. § 502(a) (“Any court having jurisdiction of a civil action arising under

 this title may, subject to the provisions of section 1498 of title 28, grant temporary and final

 injunctions on such terms as it may deem reasonable to prevent or refrain infringement of a

 copyright.”) The Copyright Act further provides that “the court may order the destruction. . . of all

 copies . . . found to have been made or used in violation of the copyright owner’s exclusive rights

 . . .” 17 U.S.C. § 503(b).

        Courts have looked to the four factors recited in eBay Inc. v. MercExchange, LLC, 547

 U.S. 388, 391 (2006) when determining whether to grant a permanent injunction, which include:

 (1) whether plaintiff has suffered an irreparable injury; (2) whether monetary damages are

 adequate; (3) whether the balance of hardships favor the injunctions; and (4) the public's interest.

 Copyright Plaintiffs assert that all factors have been met in this case. First, Copyright Plaintiffs

 have undoubtedly suffered and continues to suffer irreparable injury. Copyright Plaintiffs have lost

                                                  23
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 24 of 34 PageID# 617




 control of their rightful ability to control where, when, and to whom they will distribute their

 Works. Without a permanent injunction, Plaintiffs cannot regain any of this control as Defendant

 Doe continues to blatantly infringe and promote infringement of the Copyright Plaintiffs’ Works.

 Second, monetary damages are inadequate since Defendant Doe continues to infringe on Copyright

 Plaintiffs’ copyrights without license or authorization. Moreover, since Defendant Doe refuses to

 participate in this action, Copyright Plaintiffs cannot even determine the amount of Defendant

 Doe’s profits and the extent of damage to Copyright Plaintiffs. Third, the hardship Copyright

 Plaintiffs will face if the Court denies Copyright Plaintiffs’ request for permanent injunction

 greatly outweighs any harm to Defendant Doe’s interests in continuing to operate its unlawful

 piracy application and continuing to violate Copyright Plaintiffs’ rights. Finally, the public has a

 compelling interest in protecting copyright owners’ marketable rights to their works. See Eldred

 v. Ashcroft, 537 U.S. 186, 212 n.18 (2005) (“[t]he economic philosophy behind the [Copyright]

 [C]lause...is the conviction that encouragement of individual effort by personal gain is the best way

 to advance public welfare through the talents of authors and inventors” (emphasis added)). Further,

 the public has an interest in being protected from being misled by Defendant Doe into installing

 Popcorn Time and using it to illegally stream and download copyright protected Works under the

 guise of lawfulness. Enjoining Defendant Doe’s illegal conduct plainly furthers the public interest.

 As alleged in the FAC, Copyright Plaintiffs respectfully request that this Court grant a permanent

 injunction enjoining Defendant Doe from continuing to directly infringe and contribute to

 infringement of Copyright Plaintiffs’ Works by way of its piracy application Popcorn Time. See

 FAC at (A)-(B).

        Defendant continues to distribute Popcorn Time from the website http://popcorn-ru.tk. See

 Decl. of Lee at ¶7. The “tk” domain is for Tokelau, a territory of New Zealand in the South Pacific.

                                                  24
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 25 of 34 PageID# 618




 See http://www.dot.tk/en/aboutdottk.html [last accessed on Aug. 22, 2021].              Accordingly,

 Defendant’s website is located in a foreign country. Plaintiffs further request that the Court order

 third party service providers subject to US jurisdiction that provide service for Defendant’s flagrant

 piracy activities cease service upon notification. This request is within the plain language and

 spirit of 17 USC 512(j)(1)(B)(i) that provides the Court with authority to issue:

                An order restraining the service provider from providing access to a
        subscriber or account holder of the service provider’s system or network who is
        using the provider’s service to engage in infringing activity and is identified in the
        order, by terminating the accounts of the subscriber or account holder that are
        specified in the order.

        Plaintiffs further request that the Court order third party Internet service providers block

 access to the foreign websites that Defendant uses to distribute its flagrant piracy application. This

 request is also within the plain language and spirit of 17 USC 512(j)(1)(B)(ii) that provides the

 Court with authority to issue:

                An order restraining the service provider from providing access, by taking
        reasonable steps specified in the order to block access, to a specific, identified,
        online location outside the United States.

 Website blocking orders of the type requested here are common in other English-speaking

 countries. See Malovic, Nedim, The Evolution of Copyright Website Blocking In the UK: Live

 Blocking Orders (December 1, 2018). E.I.P.R. 2018, 40(12), 810-814, Available at SSRN:

 https://ssrn.com/abstract=3348426 or http://dx.doi.org/10.2139/ssrn.3348426

 https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3348426 (discussing history of UK website

 blocking orders); https://cassels.com/rep_work/federal-court-of-appeal-confirms-availability-of-

 site-blocking-orders-in-canadian-copyright-cases/ [last accessed on Aug. 23, 2021] (Canadian

 Court orders blocking of piracy websites); https://www.zdnet.com/article/australias-anti-piracy-




                                                  25
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 26 of 34 PageID# 619




 laws-used-to-block-proxy-websites-for-the-first-time/ [last accessed on Aug. 23, 2021]

 (Australian Court orders blocking of torrent proxy websites)

 D.     Plaintiff 42 Deserves Maximum Statutory Damages for Defendant Doe’s Willful

 Trademark Infringement

        As discussed above, Plaintiff 42 has alleged extensive damages due to Defendant Doe’s

 conduct. See FAC at ¶¶197-206; see also, Order Granting Temporary Restraining Order [Doc.

 #16]. Plaintiff 42 reemphasizes Defendant Doe’s unabashed willfulness in its trademark infringing

 activities and Defendant Doe’s refusal to cease its activities even to this day. As such, Plaintiff 42

 elects to receive maximum statutory damages of $2,000,000 for willful trademark infringement

 mark against Defendant Doe.

        Pursuant to 15 U.S.C. § 1117(c), the “plaintiff may elect…instead of actual damages and

 profits under subsection (a), an award of statutory damages…”. Plaintiffs are entitled to an award

 of damages not less than $1,000 or more than $200,000 per type of foods or services sold, offered

 for sale, or distributed and not more than $2,000,000 per counterfeit mark for willful use of the

 counterfeit mark. 15 U.S.C. §§ 1117(c)(1) and (2). “These damages are intended to deter wrongful

 conduct, and may be particularly appropriate in cases of default judgment because of non-

 disclosure by the infringer." Cabinet Discounters, Inc. V. Serkisian, Civil Case No. PWG-16-1887,

 at *2 (D. Md. July 10, 2017) (internal quotation and citation omitted).

        Courts in this district have awarded judgements of the maximum statutory damage of

 $2,000,000 for willful trademark infringements. See JUUL Labs, Inc. v. Unincorporated Ass'n

 Identified In Schedule A, Civil Action No. 18-cv-01063 (LO/IDD) (E.D. Va. Mar. 20, 2019)

 (awarding statutory damages of $2,000,000 per infringed mark for a total of $4,000,000);

 Volkswagen Group Of America, Inc. v. The Unincorporated Associations Identified In Schedule

                                                  26
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 27 of 34 PageID# 620




 A, Civil No. 1: 19-cv-01574-AJT-MSN (E.D. Va. July 10, 2020) (awarding statutory damages of

 $2,000,000); Montblanc-Simplo Gmbh v. Ilnitskiy, Civ. No. 1: 17-cv-415 (E.D. Va. Jan. 25, 2018)

 (awarding statutory damages of $2,000,000 per infringed mark for a total of $32,000,000).

        Defendant Doe’s infringements are without a doubt willful and particularly egregious to

 warrant the maximum statutory damages. Defendant Doe is operating a commercial criminal

 enterprise in which it is knowingly using Plaintiff 42’s mark for its own profit via its Popcorn Time

 application. Moreover, Defendant Doe even received prior notice via the Twitter dispute wherein

 Defendant Doe agreed to pay Plaintiff 42 for trademark infringement. See Attached Decl. of

 Culpepper at ¶¶9-15. Even after this, Defendant Doe continues to use Plaintiff 42’s mark without

 regard for Plaintiff 42’s trademark rights to this day. See Id. Finally, Defendant Doe fails to appear

 in this case precluding Plaintiff 42’s ability to determine the extent of its damages and Defendant

 Doe’s profits.

        Thus, Plaintiff 42 respectfully asserts that Defendant Doe’s wanton disregard (and

 continued disregard) of Plaintiff 42’s trademark and US trademark law supports the need for

 serious deterrence by way of maximum statutory damages. Accordingly, Plaintiff 42 elects to

 receive maximum statutory damages of $2,000,000 for willful counterfeiting of its mark.

 E.     Plaintiff 42 Deserves Damages for Defendant Doe’s Willful Breach of Contract

        Virginia recognizes two types of contract damages: direct and consequential damages. See

 Rogers v. Deane, 992 F. Supp. 2d 621 (E.D. Va. 2014) (citing Blue Stone Land Co., Inc. v. Neff,

 259 Va. 273, 526 S.E.2d 517 (2000)). Direct damages are those which arise naturally or ordinarily

 from a breach and which might reasonably have been expected to result from a breach of the

 contract. Id. (citing Roanoke Hosp. Ass'n v. Doyle & Russell, Inc., 215 Va. 796, 214 S.E.2d 155

 (1975)). Direct damages are recoverable regardless of whether the parties actually foresaw them

                                                  27
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 28 of 34 PageID# 621




 as likely consequences of breach. Id. (citing Danburg v. Keil, 235 Va. 71, 365 S.E.2d 754 (1988);

 W.U. Tel. Co. v. Reynolds, 77 Va. 173, 1883 WL 5488 (1883)).

        Here, Plaintiff 42 is entitled to the direct damages it suffered as a result of the breach of

 contract by Defendant Doe. As discussed above, Plaintiff 42 has pled it entered a legally

 enforceable agreement with Defendant Doe to resolve their trademark dispute for, inter alia, $4900.

 See FAC at ¶¶316-317; Attached Decl. of Culpepper at ¶¶9-18. Defendant Doe then breached that

 obligation. See Id. at ¶¶319-323; Attached Decl. of Culpepper at ¶19. Defendant Doe’s breach

 resulted in harm to Plaintiff 42 through Plaintiff 42’s reliance and resulting damages. See Id. at

 ¶¶324-325; Attached Decl. of Culpepper at ¶20. Accordingly, Plaintiff 42 requests $4900 for

 Defendant Doe’s breach of contract.

 F.     Plaintiff 42 is Entitled to Injunctive Relief

        Pursuant to 15 U.S.C. §1116(a), and 28 U.S.C. §1651(a), Plaintiff 42 respectfully requests

 this court to grant a permanent injunction against Defendant Doe from infringing Plaintiff 42’s

 trademark and continuing its unfair competition practices. Specifically, Plaintiff 42 requests a

 permanent injunction restraining Defendant Doe from using the trademark Popcorn Time and

 ordering the domain name registrar Google to transfer the domain “POPCORNTIME.APP” to

 Plaintiff 42. Additionally, Plaintiff 42 requests this court order Cloudflare, Github, Google and

 any other service provider cease providing service and access to any or all domain names and

 websites through which Defendant Doe engages in the aforementioned infringements and unfair

 competitive practices, including the new domain http://popcorn-ru.tk/build/.

        Referring again to the four factors recited in eBay Inc. v. MercExchange, LLC, Plaintiff 42

 asserts that it satisfies the factors for permanent injunction. First, Plaintiff 42 has undoubtedly

 suffered and continues to suffer irreparable injury. Plaintiff 42 invested time, resources, and money

                                                  28
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 29 of 34 PageID# 622




 to build its brand under its rightful mark. See Decl. of Culpepper at ¶¶5-8. Because Defendant Doe

 promotes its application under Plaintiff 42’s mark, Plaintiff 42 has suffered immensely, including

 lost profits and goodwill. See FAC at ¶¶303-314. Moreover, Plaintiff 42 is “…entitled to a

 rebuttable presumption of irreparable harm upon a finding of a violation identified in this

 subsection … upon a finding of likelihood of success on the merits for a violation identified in this

 subsection in the case of a motion for a preliminary injunction or temporary restraining order.” 15

 U.S.C. §1116(a). Without a permanent injunction, Plaintiff 42 will continue to fight an uphill

 battle in doing business with its rightfully obtained trademark. Second, monetary damages are

 inadequate since Defendant Doe continues to infringe on Plaintiff 42’s trademark without license

 or authorization. Moreover, since Defendant Doe refuses to participate in this action, Plaintiff 42

 cannot even determine the amount of Defendant Doe’s profits and the extent of damage to Plaintiff

 42. Third, the hardship Plaintiff 42 will face if the Court denies Plaintiff 42’s request for permanent

 injunction greatly outweighs any harm to Defendant Doe’s interests in continuing to run its

 unlawful piracy application under Plaintiff 42’s trademark. Finally, the “purpose of a trademark is

 to protect the public from confusion about the identity of the enterprise from which goods and

 services are purchased.” See Toolchex, Inc. v. Trainor, 634 F. Supp. 2d 586, 594 (E.D. Va. 2008)

 (internal quotation and citation omitted). “Preventing consumers from being confused serves the

 public interest, as does preventing trademarks from being used deceptively, protecting the interests

 of trademark owners, and enforcing valid contracts.” Id. (internal citations omitted). Thus, a

 permanent injunction is squarely in the public’s interest. As alleged in the FAC, Plaintiff 42

 respectfully request that this Court grant a permanent injunction enjoining Defendant Doe from

 continuing to infringe Plaintiff 42’s mark Popcorn Time. See FAC at (I)-(K), (O).




                                                   29
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 30 of 34 PageID# 623




 V. ATTORNEY’S FEES

         The Copyright Act states that a district court “may . . . award a reasonable attorney’s fee

 to the prevailing party as part of the costs.” 17 U.S.C. § 505. The Fourth Circuit has provided the

 following nonexclusive list of factors for district courts to consider in a making a fee determination

 under the Copyright Act: 1) the motivation of the parties, 2) the objective reasonableness of the

 legal and factual positions advanced, 3) the need in particular circumstances to advance

 considerations of compensation and deterrence, and 4) any other relevant factor presented. See

 Diamond Star Bldg. Corp. v. Sussex Co. Builders, Inc., 30 F.3d 503, 505 (4th Cir.1994) (citation

 omitted). Here, Plaintiffs submit that all of the factors support attorney’s fees in favor of Plaintiffs.

         First, Plaintiffs’ motivation is to protect their intellectual property from Defendant Doe’s

 blatant piracy. Plaintiffs have pled that they own the respective trademark and copyrights, as well

 as Defendant Doe’s infringements of those rights and continuing infringements. Second, since

 Defendant Doe failed to even make an appearance in this case, Plaintiffs assert that their suit’s

 objective reasonableness of its legal and factual positions has not been challenged. Still, this Court

 should find that Plaintiffs’ positions are objectively reasonable as Defendant Doe is operating a

 piracy application made solely to infringe protected works. Finally, because of Defendant Doe’s

 continuing intentional and willful disdain for Plaintiffs’ respective trademark and copyrights, the

 highest level of deterrence is necessary.

 Calculation of Attorney’s Fees

         To calculate the appropriate attorney's fees award, the Court must determine a "lodestar

 figure" which is calculated by multiplying "the number of reasonable hours expended times a

 reasonable rate." Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir.2009). To




                                                    30
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 31 of 34 PageID# 624




 determine the "reasonable" number of hours and rate, the Court's discretion should be guided by

 the following twelve factors:

        (1) the time and labor expended; (2) the novelty and difficulty of the questions raised; (3)

        the skill required to properly perform the legal services rendered; (4) the attorney's

        opportunity costs in pressing the instant litigation; (5) the customary fee for like work; (6)

        the attorney's expectations at the outset of the litigation; (7) the time limitations imposed

        by the client or circumstances; (8) the amount in controversy and the results obtained; (9)

        the experience, reputation and ability of the attorney; (10) the undesirability of the case

        within the legal community in which the suit arose; (11) the nature and length of the

        professional relationship between attorney and client; and (12) attorneys' fees awards in

        similar cases.

 Id. at 243-44 (internal quotation omitted). Plaintiffs request the following lodestar amount for

 attorney’s fees it incurred in this case as detailed in the attached Declarations with regards to

 Defendant Doe:

        KERRY CULPEPPER                         73.75 hours @ $350/hour = $25,812.50

        JOSHUA LEE (Associate)                  36.25 hours @ $250/hour = $8437.50

        TIMOTHY HYLAND (local counsel)                                         $1069.74

        Additionally, Plaintiffs seeks to recover taxable costs of $627. The taxable costs requested

 from Defendant Doe includes the $402 filing fee for filing the complaint.

        As stated in the attached declarations, Plaintiffs’ Counsel’s attorney’s fees are lower than

 the prevailing market rates in the community. According to the American Intellectual Property

 Law Association’s Report of the Economic Survey (2015), the 2014 mean hourly rate for a solo

 practitioner specializing in Electrical technologies is $379, higher than Plaintiffs’ Counsel’s rates.

                                                  31
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 32 of 34 PageID# 625




 Am. Intellectual Prop. Law Ass’n, Report of the Economic Survey (2015), at I-15. Exhibit “1” at

 pg. 1. Similarly, the 2014 mean hourly rate for an associate attorney at a private firm is $279,

 higher than Plaintiffs’ associate counsel’s rates. Id. at pg. 2. Accordingly, attorney’s fees are

 appropriate in this case, and the requested attorney’s fees are reasonable.

 VI. CONCLUSION

        For the reasons stated, Plaintiffs respectfully request that the Court enter default judgment

 against Defendant Doe and issue an award of statutory damages in favor of Plaintiffs of

 $5,679,900, attorneys’ fees in the amount of $35,319.74, and taxable costs of $627.



        DATED: Kailua Kona, HI, Aug. 23, 2021.


                                               Respectfully submitted,

                                                /s/ Kerry S. Culpepper

                                               Kerry S. Culpepper,
                                               Virginia Bar No. 45292
                                               Counsel for Plaintiffs
                                               CULPEPPER IP, LLLC
                                               75-170 Hualalai Road, Suite B204
                                               Kailua-Kona, Hawai’i 96740
                                               Tel.: (808) 464-4047
                                               Fax.: (202) 204-5181
                                               kculpepper@culpepperip.com
                                               Attorney for Plaintiffs




                                                 32
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 33 of 34 PageID# 626




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 23, 2021, a true and correct copy of the foregoing was filed

 electronically with the Clerk of Court using the CM/ECF system, which will send a notification of

 such filing to the

 following:

 Benjamin E. Maskell, Esquire
 MASKELL LAW PLLC
 937 N. Daniel St.
 Arlington, VA 22201
 Email: Ben@MaskellLaw.com
 Counsel for Defendants Wicked Technology
 Limited, VPN.HT Limited, and Mohamed
 Amine Faouani

        I further certify that on August 23, 2021 a true and correct copy of the foregoing was served

 by email to the following:

          JOHN OR JANE    hello@popcorntime.sh
          DOE d/b/a
          POPCORNTIME.APP
          JOHN OR JANE    7efd1e7ec8dd9cc42c87d178fb98497d-
          DOE d/b/a       19003537@contact.gandi.net
          POPCORNTIME.APP




        DATED: Kailua Kona, HI, Aug. 23, 2021.


                                              Respectfully submitted,

                                                /s/ Kerry S. Culpepper

                                              Kerry S. Culpepper,
                                              Virginia Bar No. 45292
                                              Counsel for Plaintiffs
                                              CULPEPPER IP, LLLC
                                              75-170 Hualalai Road, Suite B204
                                                33
Case 1:21-cv-00282-RDA-TCB Document 43 Filed 08/23/21 Page 34 of 34 PageID# 627




                                    Kailua-Kona, Hawai’i 96740
                                    Tel.: (808) 464-4047
                                    Fax.: (202) 204-5181
                                    kculpepper@culpepperip.com
                                    Attorney for Plaintiffs




                                      34
